 
 
                                                                                                                                                                                                                                                                                                                                                                                                                                                             

SECOND AMENDMENT TO
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Agreement”), entered into as of the 14th day of December, 2010, by and between
SUMMIT FINANCIAL GROUP, INC., a West Virginia corporation and bank holding
company (“Summit”) and H. CHARLES MADDY, III, (“Maddy”).
 
W I T N E S S E T H:
 
WHEREAS, on March 4, 2005, Summit and Maddy entered into that certain Employment
Agreement whereby Summit agreed to employ Maddy and Maddy accepted employment as
the Chief Executive Officer of Summit (the “Employment Agreement”); and
 
WHEREAS, the original term of the Employment Agreement commenced on March 4,
2005, and extends until March 4, 2008; and
 
WHEREAS, the Board of Directors of Summit or a committee designated by the Board
of Directors of Summit is required by the terms of the Employment Agreement to
review the Employment Agreement at least annually, and the Board of Directors of
Summit may, with the approval of Maddy, extend the term of the Employment
Agreement annually for one (1) year periods (so that the actual term of the
Employment Agreement will always be between two and three years); and
 
WHEREAS, on December 6, 2005, December 12, 2006, and December 14, 2007, the
Compensation and Nominating Committee of the Board of Directors of Summit met to
review the Employment Agreement and extended the term of the Employment
Agreement for an additional one (1) year terms and
 
WHEREAS, the Employment Agreement was amended and restated on December 9, 2008
(the “Amended and Restated Employment Agreement”) and the term of the Employment
Agreement was thereby extended for an additional one (1) year until March 4,
2012.
 
WHEREAS, on February 4, 2010 , the Compensation and Nominating Committee of the
Board of Directors of Summit met to review the Amended and Restated Employment
Agreement and extended the term of the Employment Agreement for an additional
one (1) year until March 4, 2013; and
 
WHEREAS, on December 14, 2010, the Compensation and Nominating Committee of the
Board of Directors met to review the Amended and Restated Employment Agreement
and extended the term of the Employment Agreement for one (1) year, until March
4, 2014.
 
WHEREAS, Maddy and Summit desire to enter into this Agreement to evidence the
extension of the Employment Agreement for an additional one (1) year until March
4, 2014.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
NOW THEREFORE, for and in consideration of the premises and mutual covenants,
agreements and undertakings, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties covenant
and agree as follows:
 
1.           Amendment to Employment Agreement.  Effective as of the date of
this Agreement, the term of the Employment Agreement shall be until March 4,
2014.
 
2.           Enforceable Documents.  Except as modified herein, all terms and
conditions of the Employment Agreement, as the same may be supplemented,
modified, amended or extended from time to time, are and shall remain in full
force and effect.
 
3.           Authority.  The undersigned are duly authorized by all required
action or agreement to enter into this Agreement.
 
4.           Modifications to Agreement.  This Agreement may be amended or
modified only by an instrument or document in writing signed by the person or
entity against whom enforcement is sought.
 
5.           Governing Law.  This Agreement, and any documents executed in
connection herewith or as required hereunder, and the rights and obligations of
the undersigned hereto and thereto, shall be governed by, construed and enforced
in accordance with the laws of the State of West Virginia.
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.
 
                                                                                                                                                             
SUMMIT FINANCIAL GROUP, INC.
 


 
                                                                                                                                                              
By:           __/s/  Oscar M. Bean_________
 
                                                                                                                                                              
Its:           __Chairman of the Board of Directors__
 


 
                                                                                                                                                             
_____/s/      H. Charles Maddy III        _
 
                                                                                                                                                         
H. CHARLES MADDY, III
 

 
 
